Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
	In Response to Applicants arguments when taken together with the claim amendments, the Examiner has reconsidered the written description rejection of record and has withdrawn the rejection given the numerous examples and numerous sequence data and ability to determine homologues and orthologues as urged by Applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-4, 11-12, 14-16, and 18 remain rejected  and new claim 23 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated  by LaRosa et al (USPGPUB20040214272, published Oct. 28, 2004).
The claims are drawn to polynucleotides encoding polypeptides, particularly SEQ ID NO:217 or polypeptides with at least 80.39% identity thereto, plants and transgenic plants comprising same and methods of improving plant traits comprising said polynucleotides.
LaRosa et al teach recombinant DNA constructs and methods of producing plants with improved properties comprising polynucleotide sequences encoding polypeptides including SEQ ID NO:368261 which shares 100% identity with instantly claimed SEQ ID NO:217 (see alignment below).  LaRosa et al further teach their invention wherein the plants are selected for the exogenous construct (see Example 1).
RESULT 1
US-10-425-115-368261
; Sequence 368261, Application US/10425115
; Publication No. US20040214272A1
; GENERAL INFORMATION:
;  APPLICANT: La Rosa, Thomas J.
;  APPLICANT:  Kovalic, David K.
;  APPLICANT:  Zhou, Yihua
;  APPLICANT:  Cao, Yongwei
;  TITLE OF INVENTION: Nucleic Acid Molecules and Other Molecules Associated With
;  TITLE OF INVENTION:  Plants
;  FILE REFERENCE: 38-21(53222)B
;  CURRENT APPLICATION NUMBER: US/10/425,115
;  CURRENT FILING DATE:  2003-04-28
;  NUMBER OF SEQ ID NOS: 369326
; SEQ ID NO 368261
;   LENGTH: 153
;   TYPE: PRT
;   ORGANISM: Zea mays
;   FEATURE: 
;   OTHER INFORMATION: Clone ID: MRT4577_99025C.1.pep
US-10-425-115-368261

  Query Match             100.0%;  Score 794;  DB 4;  Length 153;
  Best Local Similarity   100.0%;  
  Matches  153;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MANSNLPRRIIKETQRLLSEPAPGISASPSEENMRYFNVMVLGPAQSPYEGGVFKLELFL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MANSNLPRRIIKETQRLLSEPAPGISASPSEENMRYFNVMVLGPAQSPYEGGVFKLELFL 60

Qy         61 PEEYPMAAPKVRFLTKIYHPNIDKLGRICLDILKDKWSPALQIRTVLLSIQALLSAPNPD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PEEYPMAAPKVRFLTKIYHPNIDKLGRICLDILKDKWSPALQIRTVLLSIQALLSAPNPD 120

Qy        121 DPLSENVAKHWKSNEAEAVETAKEWTRMYASGA 153
              |||||||||||||||||||||||||||||||||
Db        121 DPLSENVAKHWKSNEAEAVETAKEWTRMYASGA 153

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. 
Applicant urges that the prior art was not enabled and was unable to overcome utility and written description and enablement rejections (see pages 14-16).
This is not persuasive because LaRosa et al disclose the constructs and transgenic plants of the instant invention as they relate to instantly claimed SEQ ID NO:217.  LaRosa clearly teaches the overexpression of such constructs and accordingly teaches all the recited method steps of the instantly rejected claims.  The critical nexus for function is simply overexpressing the disclosed sequence within a transgenic plant which is taught by LaRosa et al.  The function is inherent within the sequence itself.
Applicants urge that the discovery of using a specific gene for increasing a certain trait in a plant is novel and nonobvious over the disclosure of an entire genome of any one or all plant’s species known to date (see page 16 of response).
This is not persuasive because the disclosure is not merely the disclosure of a plant genome, but rather the overexpression of discrete SEQ ID Nos known to encode proteins to 
It is noted in response to Applicants arguments that the cited disclosure provides no indication that any of the described sequences can exert any effect on the claimed traits in a plant, that the instantly rejected claims do not require any particular expression level, or any particular type of expression beyond simply overexpressing the sequences which is already disclosed in LaRosa et al.  It is further noted that method claims that require a selection of plants based on the claimed phenotype are not considered to be anticipated by LaRosa et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5 and 17 remain rejected and claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over LaRosa et al (USPGPUB20040214272, published Oct. 28, 2004).
The claims are drawn to polynucleotides encoding polypeptides, particularly SEQ ID NO:217 or polypeptides with at least 80% identity thereto, wherein the nucleic acid sequence encoding said polypeptides is SEQ ID NO:126, plants and transgenic plants comprising same and methods of improving plant traits comprising said polynucleotides wherein the methods comprise growing the plants under abiotic stress conditions.
LaRosa et al teach recombinant DNA constructs and methods of producing plants with improved properties comprising polynucleotide sequences encoding polypeptides including SEQ ID NO:368261 which shares 100% identity with instantly claimed SEQ ID NO:217 (see alignment above).  LaRosa et al further teach their invention wherein the plants are selected for the exogenous construct wherein they are inherently selected for the claimed trait (see Example 1).
LaRosa et al do not expressly teach SEQ ID NO:126, however since the polynucleotides encode the exact same polypeptide the result and mechanism of the two inventions is the same wherein the nucleic acid sequences would be obvious variants of one another that would perform identically within the context of the invention.  Furthermore, growing plants under the conditions by which the phenotypes can be measured would have been obvious to one of ordinary skill in the art at the time of filing.  One of ordinary skill in the art practicing the invention of LaRosa et al would have grown the plants under said conditions simply to verify phenotype as is normative and commonly practiced in the art. 
	Claims 6-10, 19-22 and 24-30 are allowed.  Claim 31 is object to for depending from a rejected claim but would be allowable if rewritten in independent form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663